Citation Nr: 0943465	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-26 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

The Veteran's hepatitis C is characterized by fatigue with 
headaches, arthralgias, pruritus, and malaise.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code (DC) 7354 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In July 2005 and October 2005 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2006 rating 
decision, August 2007 SOC, and December 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.


Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7354 provides ratings for signs and symptoms 
due to hepatitis C infection (non-A and non-B hepatitis).  
All ratings require serologic evidence of hepatitis C 
infection.  Hepatitis C with intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period, is rated 10 percent disabling.  Hepatitis C 
with daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication; or with incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period, is rated 20 percent 
disabling. 

Hepatitis C with daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly; or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period, is 
rated 40 percent disabling.  Hepatitis C with daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and 

hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly, is rated 60 percent disabling.  Id.

Finally, hepatitis C with near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain), is rated 100 
percent disabling.  38 C.F.R. § 4.114 (2009).  Id.

Note (1) to Diagnostic Code 7354 provides that sequelae, such 
as cirrhosis or malignancy of the liver, are to be rated 
under an appropriate diagnostic code, but that the same signs 
and symptoms may not be the basis for a rating under DC 7354 
and under a diagnostic code for sequelae.  (See 38 C.F.R. § 
4.14).  Note (2) provides that, for purposes of rating 
conditions under Diagnostic Code 7354, "incapacitating 
episode"' means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114.

The Veteran had a VA examination in March 2006 at which he 
reported incapacitating episodes three times in the past 
year, with one occurring every four months.  He noted 
weakness with malaise and a 13-pound weight loss in the past 
six months, with no other concurrent symptoms or extra-
hepatic symptoms.  In addition, the Veteran was not taking 
any medications.  On examination, his abdomen was soft and 
flat with active bowel sounds and without tenderness, masses, 
or organomegaly.  Ascites and portal hypertension were not 
noted.  The examiner did not observe jaundice, palmar 
erythema, spider angiomata, or malnutrition.  

The Veteran wrote in his December 2006 notice of disagreement 
that he had to retire from his job in August 2005 because he 
missed so much work due to his hepatitis C.  He said he was 
unable to hold a full time job and suffered from fatigue, low 
grade fever, chills, muscle aches, joint pain, headaches, and 
depression.


The Veteran underwent another VA examination in January 2007.  
It was noted that he was not suffering from vomiting, 
hematemesis, or melena.  He was not taking any medication for 
hepatitis but was taking Citalopram for depression.  He did 
not have any gastrointestinal complaints, had a good 
appetite, and had gained 10 pounds since his last VA 
examination in March 2006.  He complained of depression, 
fatigue, anxiety, and joint pains.  The joint pains were not 
spontaneous and would come on after joint overuse, such as 
gardening.  The Veteran said that he drank alcohol, but the 
amount was not specified.  The examiner noted that the 
Veteran was shaky, belched a lot, and was hoarse.  It was 
noted that there were no periods of incapacitation, 
hospitalizations, or bedrest for this or other medical 
conditions.

Laboratory results from S&W Hospital from April 2006 and 
April 2007 show that the Veteran had abnormal liver function.  
The Veteran wrote on his August 2007 VA Form 9 that he had to 
leave his job in 2005 because of missing so much work due to 
fatigue, joint pain, depression, nausea, vomiting, and pain 
in his upper right side.

The Veteran had a November 2007 VA examination at which the 
examiner noted that the Veteran had not had any 
incapacitating episodes in the past year and had left his 
prior job in August 2005 because of time lost due to 
hepatitis symptoms.  The Veteran had normal daily activities, 
and a physical examination was normal.  

In evaluating the evidence, the Board notes that the record 
does not show that the Veteran's diet had been restricted due 
to hepatitis or that he has used medication continuously.  
Although the record contains laboratory results from S&W 
Hospital, the record does not indicate that he has been 
treated for hepatitis C during the rating period.  At the 
March 2006 VA examination, the Veteran reported 
incapacitating episodes three times in the past year.  
However, the record does not indicate that he required bed 
rest and treatment by a physician, as is required for an 
episode to be deemed incapacitating for rating purposes.  
38 C.F.R. § 4.114, DC 7354, Note (2).  Furthermore, it was 
noted at the January 2007 VA examination that the Veteran had 
had no periods of incapacitation, and at the November 2007 
examination that he had had no periods of incapacitation in 
the prior year.  Therefore, he does not qualify for a 20 
percent evaluation because he has not had daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, DC 7354.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to 
"staged" ratings for his service-connected hepatitis C, as 
the Court indicated can be done in this type of case.  Based 
upon the record, we find that at no time during the claims 
period has the disability on appeal been more disabling than 
as currently rated under the present decision of the Board. 

The evidence preponderates against the assignment of an 
evaluation in excess of 10 percent for the service-connected 
hepatitis C.  There is no reasonable doubt to be resolved in 
the Veteran's favor, and the appeal must therefore be denied.  
38 C.F.R. §§ 3.102, 4.7.




ORDER

An evaluation in excess of 10 percent for hepatitis C is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


